DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thakkar et al US Pub 2016/0105321 (hereafter Thakkar) in view of Cox et al. US Pub 2018/0285203 (hereafter Cox).

As per claim 1, Thankkar teaches the invention substantially as claimed including a method for managing virtual machines, the method comprising: performing virtual machine (VM) discovery on a transitioned VM to obtain secondary information (para[0031-0032], discover configurations associated with the migrated VM);
classifying, the transitioned VM using at least the secondary information to identify (para[0032-0033], determine match preference associated with each of the configuration and generate migration package associated with the VM, thus identifying match preference of the VM based on the discovered configurations of the VM);
a production host hosting the transitioned VM (para[0026, 0030, 0032], VMs are migrated from a private data center to a public data center).
Thankkar does not explicitly teach classifying, using a tag mapping, the transitioned VM using at least the secondary information to identify a tag; associating the transitioned VM with a backup policy based on the tag; sending the backup policy and the tag to a production host hosting the transitioned VM. 
However, Cox teaches classifying, using a tag mapping, the VM using at least the secondary information to identify a tag; associating the VM with a backup policy based on the tag (para[0024, 0027-0028], virtual management system stores tags for VMs and the tags for VMs form a work order (data protection policy, indicating how to backup virtual machine) using the tag service);
sending the backup policy and the tag to a production host hosting the VM (para[0057-0058], virtual management system in the virtualized environment (host) receives selected VM, tags for the VM, and (backup) policies associated with the tags).


As per claim 3, Thakkar teaches wherein performing the VM discovery comprises: sending a request to the transitioned VM via an application programming interface (API) provided by the transitioned VM; receiving the secondary information in response to the request (para[0031], cloud manager determines configurations of the VMs using an appropriate APIs, and receives the configurations and setting of the VM).

As per claim 4, Thakkar teaches wherein the secondary information comprises information about an operating system executing on the transitioned VM (para[0020], the virtual machine template in the package include pre-defined configurations such as guest operating system and application).

As per claim 5, Thakkar teaches wherein the secondary information further comprises information about at least one application executing on the transitioned VM (para[0020], the virtual machine template in the package include pre-defined configurations such as guest operating system and application).

As per claim 6, Thakkar teaches wherein classifying the transitioned VM further comprises using configuration information associated with the transitioned VM (para[0031], determine configurations of the migrated VM).

As per claim 7, Cox teaches further comprising: updating, after the classifying, an entry in the tag mapping associated with the tag using the configuration information and the secondary information (para[0048, 0058-0059), receive an indication that a tag is being set or changed for the VM, and create a work order using the selection of tags and associated information, and the work order is stored at VMs).

As per claim 8, Cox teaches wherein the entry comprises the tag and a plurality of VM information elements (para[0038], object (VM) associated with each tags, and the elements associated with the tags).

As per claim 9, Thakkar teaches wherein prior to updating the entry a VM information element of the plurality of VM information elements matches a second VM information element in at least one selected from a group consisting of the configuration information and the secondary information (para[0032-0033], determines a match preference associated with each of the configuration, where the match preferences indicate a level of criticality for some corresponding configuration).

As per claim 10, Cox teaches wherein after the updating the entry comprises at the least one of the VM information element that was not present in the entry prior to the updating (para[0038, 0059], receive an indication that a tag is being set for a VM, thus new tags are created for the VMs).

As per claim 11, Thakkar teaches wherein the configuration information comprises at least one selected from a group consisting of network settings and user-defined configuration information (para[0031-0032], configurations include network service settings, network interface setting, user input indicating the match preference).

As per claim 12, Thakkar teaches wherein the confirmation information is specified in an open virtualization format (OVF) descriptor for the transitioned VM (para[0034], VM packages is in a format such as the OVF).

As per claim 13, Cox teaches further comprising: updating, after the classifying, an entry in the tag mapping associated with the tag using the secondary information (para[0048, 0058-0059), receive an indication that a tag is being set or changed for the VM, and create a work order using the selection of tags and associated information, and the work order is stored at VMs).

As per claim 14, it is a non-transitory computer readable medium claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 16, it is a non-transitory computer readable medium claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 17, it is a non-transitory computer readable medium claim of claim 8 above, thus it is rejected for the same rationale.

As per claim 18, it is a non-transitory computer readable medium claim of claim 9 above, thus it is rejected for the same rationale.

As per claim 19, it is a non-transitory computer readable medium claim of claim 10 above, thus it is rejected for the same rationale.

As per claim 20, it is a system claim of claim 1 above, thus it is rejected for the same rationale.


Claims 2, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thakkar in view of Cox as applied to claim 1, and further in view of Li et al. US Pub 2013/0311991 (hereafter Li).

As per claim 2, Thankkar and Cox teach the method of claim 1, but they do not explicitly teach further comprising: Thankkar further teaches receiving a notification that identifies the transitioned VM, wherein the VM discovery is performed in response to the notification.
However, Li teaches receiving a notification that identifies the transitioned VM, wherein the VM discovery is performed in response to the notification (para[0058-0063], FIG. 6, when a VM is migrated, a server to which the VM is migrated sends a message to a switch to notify that the VM is migrated, and the switch sends an IGMP query packet to the VM to receive IGMP report (information related to the VM)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s teaching to Thankkar and Cox’s invention in order to provide an accurate information to a switch weather a virtual machine is migrated to the server which can avoid the switch to fail to timely establish a binding relationship for the migrated VM, affecting timeliness of services (para[0013, 0018]).

As per claim 15, it is a non-transitory computer readable medium claim of claim 2 above, thus it is rejected for the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773.  The examiner can normally be reached on Mon, Thur, Fri 9PM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMY E LEE/Primary Examiner, Art Unit 2195